Exhibit 10.19

Execution Version

AMENDMENT NO. 6 TO LIMITED FORBEARANCE AGREEMENT

This Amendment No. 6 to the Limited Forbearance Agreement (this “Amendment”) is
made this 21st day of April, 2016 by and among VALERITAS, INC., a Delaware
corporation (the “Borrower”), and VALERITAS SECURITY CORPORATION, as a Guarantor
(as such term is defined in the Credit Agreement) and the undersigned Lenders.

RECITALS

A. The Borrower, the Guarantor, the Control Agent and the other Lenders
signatory thereto have entered into that certain Amended and Restated Term Loan
Agreement dated as of August 5, 2014 (as amended from time to time, the “Credit
Agreement” and together with all other agreements, instruments and documents
executed in connection therewith, the “Loan Documents”).

B. As of April 3, 2015, certain Events of Default (as that term is defined in
the Credit Agreement) had occurred and were continuing and the Lenders duly
provided notice to the Borrower and all Guarantors and declared all of the
Obligations under the Credit Agreement to be then immediate due and payable and
terminated all further Commitments and obligations to extend any further credit
under any Loan Document. As a result of such acceleration of the Obligations,
the Borrower and the Guarantors requested that the Lenders temporarily forbear
from further exercising certain rights or remedies with respect to such Events
of Default (and only with respect thereto).

C. Subsequently, the Borrower, Guarantors, Control Agent and Lenders entered
into a Limited Forbearance Agreement, dated as of May 18, 2015, as amended by
that certain Amendment No. 1 to Limited Forbearance Agreement, dated as of
September 28, 2015, that certain Amendment No. 2 to Limited Forbearance
Agreement, dated as of November 13, 2015, that certain Amendment No. 3 to
Limited Forbearance Agreement, dated as of December 21, 2015, that certain
Amendment No. 4 to Limited Forbearance Agreement, dated as of January 29, 2016,
and that certain Amendment No. 5 to Limited Forbearance Agreement, dated as of
March 25, 2016 (as so amended, the “Forbearance Agreement”) pursuant to which,
subject to the terms and conditions of the Forbearance Agreement, the Lenders
and the Control Agent agreed to temporarily forbear from further exercising
their rights and remedies under the Credit Agreement and/or the Loan Documents
with respect to the Designated Defaults. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Forbearance Agreement.

D. At the request of the Borrower and Guarantors, subject to the terms and
conditions set forth herein, and without waiving any existing or future rights
or remedies that the Lenders or Control Agent may have against the Borrower or
Guarantors, and without creating a custom or course of dealing among the
parties, the Control Agent and the other Lenders are willing to amend and extend
the Forbearance Agreement and forbear from further exercising certain of their
default-related rights and remedies against the Borrower and the Guarantors with
respect to the Designated Defaults (and only with respect thereto).



--------------------------------------------------------------------------------

E. In anticipation of a successful Merger (as defined below), the Lenders and
the Borrower are likely to negotiate an amended and restated Credit Agreement,
which among other things, may satisfy certain accrued interest and fees and set
forth a revised maturity date and interest rate for the Loans to the Borrower
and waive the Designated Defaults as of the end of the Forbearance Period on
such terms and conditions satisfactory to the Lenders and Borrower.

F. This Amendment shall constitute a Loan Document, and these Recitals shall be
construed as part of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, and in consideration of the premises and the mutual
covenants contained herein, subject to the satisfaction of the conditions
described in Section 3 hereof, the parties hereto hereby agree as follows:

 

SECTION 1. AMENDMENT TO FORBEARANCE AGREEMENT.

This Amendment shall become effective on the date that each of the conditions
set forth in Section 3 of this Amendment are satisfied (the “Effective Date”)
and the Forbearance Agreement shall be deemed amended as follows:

1.1 Section 3(a)(i) of the Forbearance Agreement is hereby amended by replacing
“April 30, 2016” therein with “May 6, 2016”.

1.2 Section 3(a)(E) of the Forbearance Agreement is hereby amended by replacing
“April 21, 2016” therein with “May 6, 2016”.

1.3 Section 3(a)(F)(ii) of the Forbearance Agreement is hereby amended by
replacing “April 21, 2016” therein with “May 6, 2016”.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES.

To induce Lenders to enter into this Amendment, the Borrower and the Guarantor
each represent and warrant to the Lenders that:

2.1 Representations, Warranties and Covenants. (a) After giving effect to this
Amendment, no representation or warranty of any Credit Party contained in the
Credit Agreement or any of the Loan Documents, including this Amendment, shall
be untrue or incorrect in any material respect as of the date hereof, except to
the extent that such representation or warranty expressly relates to (i) an
earlier date, or (ii) the Designated Defaults, and (b) no Default or Event of
Default (other than the Designated Defaults) has occurred or is continuing, or
would result after giving effect hereto.

2.2 Authorization, Etc. Each Credit Party has the power and authority to
execute, deliver and perform this Amendment. Each Credit Party has taken all
necessary action (including, without limitation, obtaining approval of its
stockholders, if necessary) to authorize

 

2



--------------------------------------------------------------------------------

its execution, delivery and performance of this Amendment. No consent, approval
or authorization of, or declaration or filing with, any Governmental Authority,
and no consent of any other Person, is required in connection with any Credit
Party’s execution, delivery and performance of this Amendment, except for those
already duly obtained. This Amendment has been duly executed and delivered by
each Credit Party and constitutes the legal, valid and binding obligation of
each Credit Party, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditor rights generally or by
equitable principles relating to enforceability. No Credit Party’s execution,
delivery or performance of this Amendment (i) contravenes the terms of any of
such Credit Party’s organization documents; (ii) conflicts with or constitutes a
violation or breach of, or constitutes a default under, or results in the
creation or imposition of any Lien (other than pursuant to the Security
Documents) upon the property of any Credit Party by reason of the terms of any
material obligation under any Contract to which such Credit Party is a party
(including without limitation obligations arising from agreements relating to
any such Contract to which any Credit Party is a party or which is binding upon
it); or (iii) violates any Requirement of Law in any material respect.

2.3 Acknowledgment of Obligations. Each Credit Party hereby acknowledges,
confirms and agrees that the Credit Parties are indebted to the Lenders in
respect of the Loans under the Credit Agreement. The Loans and all other
Obligations under or in connection with the Loans, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges now or
hereafter payable by the Borrower or any Guarantor to the Control Agent and the
other Lenders (including, without limitation, the Prepayment Premium, which each
Credit Party acknowledges, confirms and agrees is immediately due and payable in
accordance with Section 11.02 of the Credit Agreement and otherwise pursuant to
the Loan Documents), are unconditionally and immediately due and payable by the
Borrower and the Guarantors to the Control Agent and the other Lenders, without
offset, recoupment, defense or counterclaim of any kind, nature or description
whatsoever, all of which (if any exist, and which the Credit Parties hereby
acknowledge do not exist) are hereby waived by the Credit Parties.

2.4 Security. The Secured Parties’ security interests in the Collateral continue
to be perfected, valid, binding and enforceable first-priority security
interests which secure the Obligations (subject only to the Permitted Liens and
pursuant to Amendment No. 4 to Limited Forbearance Agreement, the release of the
guarantee and the pledge by the Parent) and no tax or judgment liens are
currently of record against Borrower or any other Credit Party. Neither the
Borrower nor any Guarantor holds or controls, or will hold or control during the
Forbearance Period, cash or cash equivalents that is unencumbered and the
Borrower and the Guarantors have granted to the Control Agent and the other
Lenders enforceable first-priority security interests on all of the Borrower’s
and the Guarantors’ cash and cash equivalents.

2.5 Acknowledgment of Default. Each Credit Party hereby acknowledges and agrees
that the Designated Defaults have occurred and are continuing as of the date
hereof, each of which constitutes an Event of Default, and, as a result of the
Designated Defaults, as well as any other Defaults or Events of Default that may
exist, the Control Agent and the other Lenders are entitled to exercise any and
all default-related rights and remedies under the Credit Agreement, the other
Loan Documents, and/or applicable law, including without limitation, to
accelerate the Obligations (and have done so as set forth in Section 2.5 of the
Forbearance Agreement) or to

 

3



--------------------------------------------------------------------------------

exercise rights against Collateral and that no Credit Party has any valid
defense to the enforcement of such default-related rights and remedies. Each
Credit Party hereby acknowledges and agrees that the first to occur of the
Designated Defaults occurred no later than January 1, 2015 and have continued to
date.

2.6 Acknowledgment of Exercise of Remedies. Each Credit Party hereby
acknowledges, confirms, and agrees that (i) on April 3, 2015, the Control Agent
and the other Lenders duly provided notice to the Borrower that various defaults
and Events of Default (including, without limitation, the Designated Defaults)
had occurred and are continuing, declared all of the Obligations of the Borrower
under the Credit Agreement and all other Loan Documents to be then immediately
due and payable, and terminated the Commitments as of January 1, 2015, and any
other obligations to extend any further credit under any of the Loan Documents;
(ii) such actions by the Control Agent and the other Lenders were a proper
exercise of their rights and remedies, and were made in accordance with the
provisions of the Credit Agreement, the other Loan Documents, and applicable
law; and (iii) payment in full in cash of the Obligations (in the case of the
Loans, at the Redemption Price) is immediately due and payable.

 

SECTION 3. CONDITIONS TO EFFECTIVENESS.

The effectiveness of Section 1 of this Agreement is expressly conditioned upon
the satisfaction and delivery of each of the applicable conditions set forth
below:

3.1 Documentary Deliveries. The Lenders shall have received the following
documents, each of which shall be in form and substance acceptable to the
Lenders:

(a) This Amendment duly executed and delivered by the Borrower and each of the
other parties hereto; and

(b) Resolutions of the boards of the Borrower approving and authorizing this
Amendment and the actions contemplated hereby.

3.2 No Default. The representations and warranties contained herein shall be
true and correct in all material respects as of the date hereof, and no Default
or Event of Default, other than the Designated Defaults, shall exist on the date
hereof.

3.3 Expense Reimbursement. The Control Agent and the other Lenders shall have
received reimbursement for all expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Control Agent and the other Lenders) in accordance with Section 12.03(a) of the
Credit Agreement.

 

SECTION 4. MISCELLANEOUS

4.1 Successors and Assigns. This Amendment shall be binding on and shall inure
to the benefit of the Credit Parties, the Control Agent and the other Lenders
and their respective successors and assigns, except as otherwise provided herein
(none of which include WCAS, who is not a party or a third-party beneficiary of
this Amendment). No Credit Party may assign, delegate, transfer, hypothecate or
otherwise convey any of its rights, benefits, obligations or duties hereunder
without the prior written consent of the Control Agent and the other Lenders.

 

4



--------------------------------------------------------------------------------

4.2 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

4.3 Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

4.4 Conflict of Terms. Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.

4.5 Incorporation of Credit Agreement. The provisions contained in Sections
12.09 (Governing Law), 12.10 (Jurisdiction, Service of Process and Venue), 12.11
(Waiver of Jury Trial) and 12.12 (Waiver of Immunity) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety, except with reference to this Agreement rather than the
Credit Agreement.

4.6 Continued Effectiveness. Notwithstanding anything contained in this
Amendment, the terms of this Amendment are not intended to and do not serve to
effect a novation as any of the Loan Documents, including the Forbearance
Agreement. Except for the release of the guarantee and the pledge by the Parent,
the Loan Documents, including the Forbearance Agreement, remain in full force
and effect and the terms and provisions of the Loan Documents, including the
Forbearance Agreement, are ratified and confirmed as amended by the terms of
this Amendment. This Amendment is only applicable and shall only be effective in
the specific instances and for the specific purposes for which made or given.
Except as specifically provided in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver or forbearance of
any right, power or remedy of the Control Agent or any other Lender under the
Credit Agreement or any of the Loan Documents, or constitute a consent, waiver
or modification with respect to any provision of the Credit Agreement or any of
the Loan Documents which shall remain in full force and effect. Upon the
effectiveness of this Amendment each reference in (i) the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” or words of similar import and (ii) any
Loan Document, including the Forbearance Agreement, to “the Agreement” shall, in
each case and except as otherwise specifically stated therein, mean and be a
reference to the Credit Agreement as modified hereby.

4.7 Further Assurances. Borrower and each other Credit Party agrees to, and to
cause any other Credit Party to, take all further actions and execute all
further documents as Control Agent may from time to time reasonably request to
carry out the transactions contemplated by this Amendment and all other
agreements executed and delivered in connection herewith.

 

5



--------------------------------------------------------------------------------

4.8 Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Delivery of an executed signature page to this Amendment by facsimile
or electronic transmission shall be effective as delivery of a manually executed
signature page to this Amendment.

 

SECTION 5. Affirmation of Guarantor.

5.1 Guarantor hereby acknowledges and agrees that it has reviewed the terms and
provisions of this Amendment and consents to any modification of the Loan
Documents effected pursuant to this Amendment. Guarantor hereby confirms to the
Control Agent and the other Secured Parties that, after giving effect to this
Amendment, the Guarantee of Guarantor and each other Loan Document to which
Guarantor is a party continues in full force and effect and is the legal, valid
and binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability. Guarantor
further acknowledges, confirms and agrees that Control Agent and the other
Lenders have and shall continue to have a valid, enforceable and perfected
first-priority lien (subject only to Permitted Liens) upon and security interest
in the Collateral granted to Control Agent and the other Lenders pursuant to the
Loan Documents or otherwise granted to or held by Control Agent and the other
Lenders.

5.2 Guarantor acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, Guarantor is not required by the
terms of the Credit Agreement or any other Loan Document to consent to the
waivers or modifications to the Credit Agreement or any other Loan Document
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of Guarantor to any future waivers or modifications to the Credit Agreement or
any other Loan Document.

[signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER: VALERITAS, INC. By:  

/s/ John Timberlake

  Name:   John Timberlake   Title:   President & CEO GUARANTOR: VALERITAS
SECURITY CORPORATION By:  

/s/ John Timberlake

  Name:   John Timberlake   Title:   President & CEO

 

[Signature Page to Amendment No. 6 to Forbearance Agreement]



--------------------------------------------------------------------------------

LENDERS: CAPITAL ROYALTY PARTNERS II L.P., as Lender and Control Agent   By
CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner     By CAPITAL ROYALTY
PARTNERS II GP LLC, its General Partner By:  

/s/ Nathan Hukill

  Name:   Nathan Hukill   Title:   Authorized Signatory PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II L.P.   By PARALLEL INVESTMENT   OPPORTUNITIES PARTNERS
II GP L.P., its General Partner    

By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General Partner

By:  

/s/ Nathan Hukill

  Name:   Nathan Hukill   Title:   Authorized Signatory CAPITAL ROYALTY PARTNERS
II– PARALLEL FUND “A” L.P.   By CAPITAL ROYALTY PARTNERS II–PARALLEL FUND “A” GP
L.P., its General Partner    

By CAPITAL ROYALTY PARTNERS II–PARALLEL FUND “A” GP LLC, its General Partner

By:  

/s/ Nathan Hukill

  Name:   Nathan Hukill   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 6 to Forbearance Agreement]



--------------------------------------------------------------------------------

CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.   By CAPITAL ROYALTY PARTNERS II  
(CAYMAN) GP L.P., its General Partner     By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LLC, its General Partner By:  

/s/ Nathan Hukill

  Name:   Nathan Hukill   Title:   Authorized Signatory   WITNESS:   /s/ Nicole
Nesson   Name:   Nicole Nesson CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B”
(CAYMAN) L.P.   By CAPITAL ROYALTY PARTNERS II   (CAYMAN) GP L.P., its General
Partner     By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC, its General Partner
By:  

/s/ Nathan Hukill

  Name:   Nathan Hukill   Title:   Authorized Signatory   WITNESS:   /s/ Nicole
Nesson   Name:   Nicole Nesson

 

[Signature Page to Amendment No. 6 to Forbearance Agreement]